Citation Nr: 0842308	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bronchial 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbosacral 
strain/thoracic spine disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to July 
1959.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in May 2006, a statement of the case was issued 
in December 2006, and a substantive appeal was received in 
April 2007.  


FINDINGS OF FACT

1.  The veteran has no current bronchial disability.  

2.  In a July 1997 rating decision, the RO denied entitlement 
to service connection for residuals of broken back; the 
veteran did not file a notice of disagreement.  

3.  In October 2005, the veteran filed a request to reopen 
his claim of service connection for lumbosacral 
strain/thoracic spine disability. 

4.  Evidence received since the July 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for lumbosacral strain/thoracic 
spine disability.  

5.  The veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A bronchial disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The July 1997 rating decision denying service connection 
for residuals of broken back is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
lumbosacral strain/thoracic spine disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in September 2001 for the lumbosacral strain/thoracic 
spine disability, in May 2004 for the issue of TDIU, and in 
November 2005 for the bronchial disability.  In May 2006, the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and TDIU, any 
questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

With regard to the new and material issue, the Board notes 
that a May 2004 letter explained to the veteran what 
constitutes "new" evidence and what constitutes "material" 
evidence.  Thus, the Board concludes that the veteran has 
been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the veteran's service medical 
records are not on file.  Due to the missing service medical 
records, the Board recognizes its heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a VA examination 
performed in May 1996.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the service connection issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and has 
not argued that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Bronchial Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran underwent a VA general examination in May 1996.  
The examiner noted that the lungs were clear to auscultation 
and percussion.  No rales, wheezes or rhonchi were noted.  No 
bronchial disability was diagnosed.  

VA outpatient treatment records and private medical records 
do not reflect any diagnosis of a bronchial disability.  

Based on the objective findings in the May 1996 VA 
examination, VA outpatient treatment records, and private 
medical records, there is no currently diagnosed bronchial 
disability.  The veteran has otherwise not identified or 
submitted any medical evidence which reflects a current 
bronchial disability.  As such, in the absence of proof of a 
present disability, there can be no valid claim of service 
connection.  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed 
bronchial disability.  

While acknowledging the veteran's belief that a bronchial 
disability is due to service, it is well established that as 
a layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

New and Material Evidence for Lumbosacral Strain/Thoracic 
Spine Disability

Criteria & Analysis

The veteran's claim of service connection for residuals of a 
broken back was denied in a July 1997 rating decision.  The 
veteran requested to reopen his claim of service connection 
for lumbosacral strain/thoracic spine disability in August 
2001.  A rating decision in February 2002 found that new and 
material evidence had not been received to reopen the claim 
of service connection for lumbosacral strain/thoracic spine 
disability.  A notice of disagreement was received in March 
2002, a statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  However, the 
veteran withdrew his substantive appeal in October 2002, thus 
the July 1997 rating decision is final.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).


The veteran's request to reopen his claim of service 
connection for lumbosacral strain/thoracic spine disability 
was received in October 2005, and the regulation applicable 
to his appeal provides that new and material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 1997 rating decision, a May 1996 
report of VA examination was of record, along with VA 
outpatient treatment records dated in June 1996.  The records 
reflect that the veteran was diagnosed with thoracic 
spondylosis with anterior wedging of T7-T8 involving the 
thoracic spine.  Based on the record at that time, the RO 
denied service connection for residuals of a broken back on 
the basis that the veteran was unable to provide medical 
evidence of a nexus between the current disability and the 
injury in service.  As already noted, the veteran did not 
initiate an appeal from the July 1997 rating decision denying 
his claim.  Therefore, VA may not undertake another merits 
analysis of the underlying service connection claim unless 
new and material evidence is received.    

Turning to the evidence received since the July 1997 rating 
decision, the Board notes that newly received evidence 
includes private medical records from Dr. T.A.R. dated in 
April 1996 and Dr. W.D.T. dated in May 1996 reflecting 
current lumbar and thoracic spine disabilities.  

After reviewing the evidence received since the July 1997 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 1997.  
The RO was aware of lumbar and thoracic spine disabilities in 
1997.  There is no new medical evidence which shows a nexus 
between the current disability and the injury in service. 

In sum, the Board finds that the evidence received since the 
1997 rating decision does not raise a reasonable possibility 
of substantiating the lumbosacral strain/thoracic spine 
claim.  As such, new and material evidence has not been 
received and the claim has not been reopened.

TDIU

Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The veteran is not service-connected for any disabilities.  
As the veteran does not have any service-connected 
disabilities, he is not eligible for service connection for a 
total rating based upon individual unemployability due to 
service-connected disability.  38 C.F.R. § 4.16(a). 


ORDER

Service connection for bronchial disability is not warranted.  

New and material evidence has not been received to reopen the 
claim of service connection for lumbosacral strain/thoracic 
spine disability.  

Entitlement to TDIU is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


